Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-14 objected to because of the following informalities:  typo in listing parent claim. Claims 12-14 are medium claims and should be extensions of the medium claim 11, not the method claim 10. Appropriate correction is required. For purposes of examination, claims 12-14 will be interpreted as being dependent on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-9,11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200334102 A1 (Abdelhalim) in view of US 20180081670 A1 (Caushi).
	Regarding claim 1, Abdelhalim teaches,
	A system comprising: a processor; and a memory, communicatively coupled to the processor(fig 1:102,104,103; par 18 “In FIG. 1, components of client system 1101 may be representative of components of other client systems 1102 -110N, and include at least one host processing device 102 (e.g., AMD or Intel-based CPU such as Itanium or any other type of suitable host processing device), one or more buses or communication media 103 (e.g., PCie bus, USB, SMBus, SATA, other appropriate data buses such as memory bus, etc.), non-volatile storage 108 (e.g., hard drives, solid state drivels "SSDs" and or other non-volatile memory), and system volatile memory (e.g., DRAM) 104.”), comprising instructions that when executed cause the processor to:
receive a set of telemetry from client computing device(fig 2:204; par 24 “In data flow 204, any new OS update events (e.g., OS updates, OS version, etc.) and new application crash information for client application crash events ( e.g., crashed application identifier ( e.g., code or name) and version, application crash stack traces, exception calls, crashing module name, crash module version, crash date, etc.) may be periodically collected and uploaded by support agent service 186 of each client system 110 ( e.g., once every day or other suitable time period) via a network such as Internet or corporate intranet to a cloud 190 that includes a cloud-based backend database 191. In one embodiment support agent service 186 may optionally provide the new OS update event information and application crash information to an information handling system performance monitoring system data repository also executing on information handling system 110, which may perform the upload data flow 204.”):
apply a data model to the set of telemetry(par 25 “In any case, the uploaded and stored crowd sourced information on cloud-based database 191 may be retrieved from cloud 190 via data flow 208 (e.g., across a network such as Internet or corporate intranet) by analysis and learning logic 185 of backend server 1512 , where it may be analyzed to determine correlation (association) between reported crashes of client application/s 182 and OS updates 177 to identify particular culprit OS updates 177 responsible for crashes of particular client application/s 182, e.g., as described below in relation to FIG. 3.”);
assign a priority to an operating system recovery action based on the data modeling(par 30 “In any case, the uploaded and stored crowd sourced information on cloud-based database 191 may be retrieved from cloud 190 via data flow 208 (e.g., across a network such as Internet or corporate intranet) by analysis and learning logic 185 of backend server 1512 , where it may be analyzed to determine correlation (association) between reported crashes of client application/s 182 and OS updates 177 to identify particular culprit OS updates 177 responsible for crashes of particular client application/s 182, e.g., as described below in relation to FIG. 3.”); and
block the operating system recovery action(par 38 “In one exemplary embodiment, the support agent service 186 may optionally take one or more automatic actions to prevent future application crashes of the given client application version 182, e.g., by instructing Windows update tool of OS 180 to automatically remove and/or block the identified target culprit OS updates (e.g., KB123456) from the client system 1101 without instruction from user 250, in which case user 250 may be notified of the actions taken via UI 115.”) based on the likelihood exceeding a first threshold(par 11 “In a further embodiment, confidence in the accuracy of correlation between may be increased over raw correlations found by standard association-rule-based deep learning algorithms, e.g., by considering additional variables.
For example, client application crash-versus-OS update associations may in one exemplary embodiment be filtered on dates to limit the analysis to combinations that occur within a similar timeframe and to exclude combinations that occur too far apart.”).
However, Abdelhalim does not specifically teach actions based on the priority exceeding a first threshold.
On the other hand, Caushi teaches 
	A system comprising: a processor; and a memory, communicatively coupled to the processor(fig 1:106,108,112; par 22 “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”), comprising instructions that when executed cause the processor to:
receive a set of telemetry from client computing device(fig 5:502; par 70 “At operation 502, the computing platform 104 retrieves a current location of the vehicle 102. In one example, the computing platform 104 may retrieve the current location of the vehicle 102 from the GPS controller 146 and/or one or more of the vehicle controllers 148.”):
apply a data model to the set of telemetry(fig 5:506,508; par 71 “At operation 506, the computing platform 104 determines whether the current region identifier 230 corresponding to the region 210 where the vehicle 102 is currently located is different from the stored region identifier 228 corresponding to the previously-determined region 210.”);
assign a priority to an operating system recovery action based on the data modeling(fig 7:704; par 76 “At operation 704, the IVSU 202 assigns a priority to the software update 220. In an example, the software update 220 may include or be received in association with metadata specifying the priority of the software update 220. In some examples, the priority may be consistent across regions. In other examples, the priority varies according to region. Regardless of the specific priority or priorities, the IVSU 202 may store the priority information in the priority data 221.”); and
block the operating system recovery action based on the priority exceeding a first threshold(par 41 “As an example set of priorities included in the priority data 221, a Priority 1 update may indicate a Mandatory fix (e.g., for any software updates 220 that are fixing issues that the government would require a recall, a Priority 2” … “and a Priority 7 update may indicate a non-imminent software update 220 to be scheduled at a customer-specific time.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Abdelhalim to incorporate the update priority of Caushi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Abdelhalim -- a need for a solution for the issue of when to schedule updates during appropriate times based on priority -- with Caushi providing a known method to solve a similar problem. Caushi provides “a nontransitory computer-readable medium comprising instructions, that when executed by a processor, cause the processor to schedule a software update to a vehicle at a time specific to a priority determined using metadata of the software update and a geographic region in which the vehicle identifies in a message to the processor as being located.”(Caushi par 6)

Regarding claim 2, Abdelhalim and Caushi teaches,
The system of claim 1, 
Abdelhalim further teaches,
wherein the recovery action comprises an operating system reinstallation.(par 9 “In one exemplary embodiment, the support agent may optionally take one or more actions to prevent future application crashes by automatically blocking and/or removing the culprit OS updates from the client system without user instruction.”)

Regarding claim 3, Abdelhalim and Caushi teaches,
The system of claim 1, 
Caushi further teaches,
wherein the set of telemetry correspond to a current client computing device state.(par 35 “The interrogator log 212 may be a file or other data structure including information collected from the vehicle 102 for use in identifying the current software version state of the vehicle 102.”)

Regarding claim 4, Abdelhalim and Caushi teaches,
The system of claim 1, 
Caushi further teaches,
further comprising the instructions that when executed cause the processor to:
delay the operating system recovery action based on the priority exceeding a second threshold and not exceeding the first threshold.(par 48 “In an example, the instruction creator 224 may be configured to include mandatory software updates 220 (e.g., priority 1) and paid software updates (e.g., priority 2) in the instructions 216, while allowing unnoticeable (e.g., priority 5) or non-imminent updates (e.g., priority 7) to be scheduled later ( e.g., at a customer-specified time).” Mandatory/imminent priorities are treated differently than non-imminent priorities. The threshold in this example is priorities less than 3 are mandatory/imminent and  priorities greater than 5 are delayed until the later scheduled date.)

Regarding claim 6, Abdelhalim teaches,
A method comprising: 
receiving a set of telemetry from a client computing device(fig 2:204; par 24 “In data flow 204, any new OS update events (e.g., OS updates, OS version, etc.) and new application crash information for client application crash events ( e.g., crashed application identifier ( e.g., code or name) and version, application crash stack traces, exception calls, crashing module name, crash module version, crash date, etc.) may be periodically collected and uploaded by support agent service 186 of each client system 110 ( e.g., once every day or other suitable time period) via a network such as Internet or corporate intranet to a cloud 190 that includes a cloud-based backend database 191. In one embodiment support agent service 186 may optionally provide the new OS update event information and application crash information to an information handling system performance monitoring system data repository also executing on information handling system 110, which may perform the upload data flow 204.”);
cleaning the set of telemetry resulting in a clean data set(par 11 “This date-filtering may be utilized to avoid the raw association-rule algorithm blindly linking old updates to recent crashes based on pure correlation. In another exemplary embodiment, OS update culprits may be restricted to OS updates that contain non-driver binaries directly implicated in crash stack traces, e.g., to narrow down culprits to one or more specific non-driver binaries and versions thereof, and their container updates.”);
creating a classification based on applying a classification machine learning algorithm to the clean data set(par 25 “In any case, the uploaded and stored crowd sourced information on cloud-based database 191 may be retrieved from cloud 190 via data flow 208 (e.g., across a network such as Internet or corporate intranet) by analysis and learning logic 185 of backend server 1512 , where it may be analyzed to determine correlation (association) between reported crashes of client application/s 182 and OS updates 177 to identify particular culprit OS updates 177 responsible for crashes of particular client application/s 182, e.g., as described below in relation to FIG. 3.”);
assigning a priority to an operating system recovery action based on the classification(par 30 “In any case, the uploaded and stored crowd sourced information on cloud-based database 191 may be retrieved from cloud 190 via data flow 208 (e.g., across a network such as Internet or corporate intranet) by analysis and learning logic 185 of backend server 1512 , where it may be analyzed to determine correlation (association) between reported crashes of client application/s 182 and OS updates 177 to identify particular culprit OS updates 177 responsible for crashes of particular client application/s 182, e.g., as described below in relation to FIG. 3.”); and
blocking the operating system recovery action(par 38 “In one exemplary embodiment, the support agent service 186 may optionally take one or more automatic actions to prevent future application crashes of the given client application version 182, e.g., by instructing Windows update tool of OS 180 to automatically remove and/or block the identified target culprit OS updates (e.g., KB123456) from the client system 1101 without instruction from user 250, in which case user 250 may be notified of the actions taken via UI 115.”) based on the likelihood exceeding a first threshold(par 11 “In a further embodiment, confidence in the accuracy of correlation between may be increased over raw correlations found by standard association-rule-based deep learning algorithms, e.g., by considering additional variables.
For example, client application crash-versus-OS update associations may in one exemplary embodiment be filtered on dates to limit the analysis to combinations that occur within a similar timeframe and to exclude combinations that occur too far apart.”).
However, Abdelhalim does not specifically teach actions based on the priority exceeding a first threshold.
On the other hand, Caushi teaches 
A method comprising:
receiving a set of telemetry from a client computing device(fig 5:502; par 70 “At operation 502, the computing platform 104 retrieves a current location of the vehicle 102. In one example, the computing platform 104 may retrieve the current location of the vehicle 102 from the GPS controller 146 and/or one or more of the vehicle controllers 148.”);
creating a classification based on applying a classification algorithm to the clean data set(fig 5:506,508; par 71 “At operation 506, the computing platform 104 determines whether the current region identifier 230 corresponding to the region 210 where the vehicle 102 is currently located is different from the stored region identifier 228 corresponding to the previously-determined region 210.”);
assigning a priority to an operating system recovery action based on the classification(fig 7:704; par 76 “At operation 704, the IVSU 202 assigns a priority to the software update 220. In an example, the software update 220 may include or be received in association with metadata specifying the priority of the software update 220. In some examples, the priority may be consistent across regions. In other examples, the priority varies according to region. Regardless of the specific priority or priorities, the IVSU 202 may store the priority information in the priority data 221.”); and
blocking the operating system recovery action based on the priority exceeding a first threshold(par 41 “As an example set of priorities included in the priority data 221, a Priority 1 update may indicate a Mandatory fix (e.g., for any software updates 220 that are fixing issues that the government would require a recall, a Priority 2” … “and a Priority 7 update may indicate a non-imminent software update 220 to be scheduled at a customer-specific time.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Abdelhalim to incorporate the update priority of Caushi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Abdelhalim -- a need for a solution for the issue of when to schedule updates during appropriate times based on priority -- with Caushi providing a known method to solve a similar problem. Caushi provides “a nontransitory computer-readable medium comprising instructions, that when executed by a processor, cause the processor to schedule a software update to a vehicle at a time specific to a priority determined using metadata of the software update and a geographic region in which the vehicle identifies in a message to the processor as being located.”(Caushi par 6)

Regarding claims 7,8,9 they are the method claims that the system of claims 2,3,4 implement and are rejected for the same reasons.

Regarding claim 11, Abdelhalim and Caushi teaches,
A non-transitory computer readable medium comprising instructions executable by a processor to:
receive a set of telemetry from a client computing device(fig 2:204; par 24 “In data flow 204, any new OS update events (e.g., OS updates, OS version, etc.) and new application crash information for client application crash events ( e.g., crashed application identifier ( e.g., code or name) and version, application crash stack traces, exception calls, crashing module name, crash module version, crash date, etc.) may be periodically collected and uploaded by support agent service 186 of each client system 110 ( e.g., once every day or other suitable time period) via a network such as Internet or corporate intranet to a cloud 190 that includes a cloud-based backend database 191. In one embodiment support agent service 186 may optionally provide the new OS update event information and application crash information to an information handling system performance monitoring system data repository also executing on information handling system 110, which may perform the upload data flow 204.”);
create a clean data set based on a cleaning of the set of telemetry(par 11 “This date-filtering may be utilized to avoid the raw association-rule algorithm blindly linking old updates to recent crashes based on pure correlation. In another exemplary embodiment, OS update culprits may be restricted to OS updates that contain non-driver binaries directly implicated in crash stack traces, e.g., to narrow down culprits to one or more specific non-driver binaries and versions thereof, and their container updates.”);
create a classification based on applying a classification machine learning algorithm to the clean data set(par 25 “In any case, the uploaded and stored crowd sourced information on cloud-based database 191 may be retrieved from cloud 190 via data flow 208 (e.g., across a network such as Internet or corporate intranet) by analysis and learning logic 185 of backend server 1512 , where it may be analyzed to determine correlation (association) between reported crashes of client application/s 182 and OS updates 177 to identify particular culprit OS updates 177 responsible for crashes of particular client application/s 182, e.g., as described below in relation to FIG. 3.”);
assign a priority to an operating system recovery action based on the classification(par 30 “In any case, the uploaded and stored crowd sourced information on cloud-based database 191 may be retrieved from cloud 190 via data flow 208 (e.g., across a network such as Internet or corporate intranet) by analysis and learning logic 185 of backend server 1512 , where it may be analyzed to determine correlation (association) between reported crashes of client application/s 182 and OS updates 177 to identify particular culprit OS updates 177 responsible for crashes of particular client application/s 182, e.g., as described below in relation to FIG. 3.”); and
delay the operating system recovery action(par 38 “In one exemplary embodiment, the support agent service 186 may optionally take one or more automatic actions to prevent future application crashes of the given client application version 182, e.g., by instructing Windows update tool of OS 180 to automatically remove and/or block the identified target culprit OS updates (e.g., KB123456) from the client system 1101 without instruction from user 250, in which case user 250 may be notified of the actions taken via UI 115.”) based on the likelihood not exceeding a first threshold and exceeding a second threshold(par 11 “In a further embodiment, confidence in the accuracy of correlation between may be increased over raw correlations found by standard association-rule-based deep learning algorithms, e.g., by considering additional variables. For example, client application crash-versus-OS update associations may in one exemplary embodiment be filtered on dates to limit the analysis to combinations that occur within a similar timeframe and to exclude combinations that occur too far apart.”).
However, Abdelhalim does not specifically teach actions based on the priority not exceeding a first threshold and exceeding a second threshold.
On the other hand, Caushi teaches 
 A non-transitory computer readable medium comprising instructions executable by a processor to:
receive a set of telemetry from a client computing device(fig 5:502; par 70 “At operation 502, the computing platform 104 retrieves a current location of the vehicle 102. In one example, the computing platform 104 may retrieve the current location of the vehicle 102 from the GPS controller 146 and/or one or more of the vehicle controllers 148.”);
create a classification based on applying a classification machine learning algorithm to the clean data set(fig 5:506,508; par 71 “At operation 506, the computing platform 104 determines whether the current region identifier 230 corresponding to the region 210 where the vehicle 102 is currently located is different from the stored region identifier 228 corresponding to the previously-determined region 210.”);
assign a priority to an operating system recovery action based on the classification(fig 7:704; par 76 “At operation 704, the IVSU 202 assigns a priority to the software update 220. In an example, the software update 220 may include or be received in association with metadata specifying the priority of the software update 220. In some examples, the priority may be consistent across regions. In other examples, the priority varies according to region. Regardless of the specific priority or priorities, the IVSU 202 may store the priority information in the priority data 221.”); and
delay the operating system recovery action based on the priority not exceeding a first threshold and exceeding a second threshold(par 41 “As an example set of priorities included in the priority data 221, a Priority 1 update may indicate a Mandatory fix (e.g., for any software updates 220 that are fixing issues that the government would require a recall, a Priority 2” … “and a Priority 7 update may indicate a non-imminent software update 220 to be scheduled at a customer-specific time.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Abdelhalim to incorporate the update priority of Caushi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Abdelhalim -- a need for a solution for the issue of when to schedule updates during appropriate times based on priority -- with Caushi providing a known method to solve a similar problem. Caushi provides “a nontransitory computer-readable medium comprising instructions, that when executed by a processor, cause the processor to schedule a software update to a vehicle at a time specific to a priority determined using metadata of the software update and a geographic region in which the vehicle identifies in a message to the processor as being located.”(Caushi par 6)

Regarding claims 12 and 13, they are the medium claims containing instructions that the system of claims 2 and 3 implement and are rejected for the same reasons.

Regarding claim 14, Abdelhalim and Caushi teaches,
The medium of claim 11, 
Caushi further teaches,
further comprising the instructions that when executed cause the processor to:
block the operating system recovery action based on the priority exceeding a first threshold. (par 41 “As an example set of priorities included in the priority data 221, a Priority 1 update may indicate a Mandatory fix (e.g., for any software updates 220 that are fixing issues that the government would require a recall, a Priority 2” … “and a Priority 7 update may indicate a non-imminent software update 220 to be scheduled at a customer-specific time.”)

Regarding claim 15, Abdelhalim and Caushi teaches,
The medium of claim 14 
Abdelhalim further teaches,
further comprising sending a notification to an automated support system indicating the operating system recovery action was blocked(par 11 “In one optional embodiment,
automatic removal and blocking of these set of OS updates may be performed, e.g., together with display of a notification of this action to the client system user.”).

Claim(s) 5,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200334102 A1 (Abdelhalim) and US 20180081670 A1 (Caushi), in view of US 20200019393 A1 (Vichare).

Regarding claim 5, Abdelhalim and Caushi teaches,
The system of claim 1, 
Abdelhalim further teaches,
wherein the data model is a rule-based machine learning algorithm.(par 10 “In one exemplary embodiment, rule-based machine learning ( e.g., deep learning such as using deep neural networks, etc.) techniques may be applied to uploaded OS update and application crash data by application or other code executing on backend server/s to determine relationship and correlations (e.g., cross-tabulation tables) between culprit OS updates and particular application crashes. Specific examples of such machine learning techniques include, but are not limited to, one or more association rule learning algorithms (e.g., such as Apriori, Eclat, PP-Growth, etc.) applied by backend server/s to the data in order to discover OS update-to-client application-crash correlations ("associations") to help detect and pinpoint potential culprits.”)
However, although Abdelhalim teaches using a rule-based machine learning algorithm, Abdelhalim and Caushi do not specifically teach wherein the data model is a k-nearest neighbor algorithm.
On the other hand, Vichare teaches 
 A software update failure prediction system(par 14 “The systems and techniques determine a risk score associated with a software update prior to the software update being provided to multiple computing devices.”) 
wherein the data model is a k-nearest neighbor algorithm.(par 25 “The server 104 may use a machine learning module 120 to determine a risk score 122 associated with the software package 118. For example, the machine learning module 120 may use Random Forest or a similar machine learning model. The machines learning module 120 may be trained using training data 148. The model is trained in a supervised learning framework where the variables for software bundle learn the weights from previous success rates. Any supervised machine learning models can be used that fit the complexity. These include tree based models such as bagging, boosting (and its variants) and random forest. Other models that can be used include instance based models such as K-nearest neighbors, self-organizing maps. Regression based models such as logistic regression and support vector machines or artificial neural networks such as multi-layer perceptron's with deep layers. The risk score 122 may predict a success rate associated installation of the software update 112 on at least a portion of the computing devices 102.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Abdelhalim and Caushi to incorporate the k-nearest neighbor machine learning algorithm of Vichare.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Abdelhalim and Caushi -- a need for a solution for the issue of deciding which machine learning algorithm to use to analyze software update crash data(Abdelhalim par 10 “In one exemplary embodiment, rule-based machine learning ( e.g., deep learning such as using deep neural networks, etc.) techniques may be applied to uploaded OS update and application crash data by application or other code executing on backend server/s to determine relationship and correlations (e.g., cross-tabulation tables) between culprit OS updates and particular application crashes.”) -- with Vichare providing a known method to solve a similar problem. Vichare provides a way to “determine a risk score associated with a software update prior to the software update being provided to multiple computing devices.”(Vichare par 14)

Regarding claim 10, Abdelhalim and Caushi teaches,
The method of claim 8, 
Abdelhalim further teaches,
wherein the classification machine learning algorithm comprises a rule-based machine learning algorithm.(par 10 “In one exemplary embodiment, rule-based machine learning ( e.g., deep learning such as using deep neural networks, etc.) techniques may be applied to uploaded OS update and application crash data by application or other code executing on backend server/s to determine relationship and correlations (e.g., cross-tabulation tables) between culprit OS updates and particular application crashes. Specific examples of such machine learning techniques include, but are not limited to, one or more association rule learning algorithms (e.g., such as Apriori, Eclat, PP-Growth, etc.) applied by backend server/s to the data in order to discover OS update-to-client application-crash correlations ("associations") to help detect and pinpoint potential culprits.”)
However, although Abdelhalim teaches using a rule-based machine learning algorithm, Abdelhalim and Caushi do not specifically teach using a Random Forest algorithm.
On the other hand, Vichare teaches 
A software update failure prediction system(par 14 “The systems and techniques determine a risk score associated with a software update prior to the software update being provided to multiple computing devices.”) 
wherein the classification machine learning algorithm comprises a Random Forest.(par 25 “The server 104 may use a machine learning module 120 to determine a risk score 122 associated with the software package 118. For example, the machine learning module 120 may use Random Forest or a similar machine learning model. The machines learning module 120 may be trained using training data 148. The model is trained in a supervised learning framework where the variables for software bundle learn the weights from previous success rates. Any supervised machine learning models can be used that fit the complexity. These include tree based models such as bagging, boosting (and its variants) and random forest. Other models that can be used include instance based models such as K-nearest neighbors, self-organizing maps. Regression based models such as logistic regression and support vector machines or artificial neural networks such as multi-layer perceptron's with deep layers. The risk score 122 may predict a success rate associated installation of the software update 112 on at least a portion of the computing devices 102.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Abdelhalim and Caushi to incorporate the random forest machine learning algorithm of Vichare.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Abdelhalim and Caushi -- a need for a solution for the issue of deciding which machine learning algorithm to use to analyze software update crash data(Abdelhalim par 10 “In one exemplary embodiment, rule-based machine learning ( e.g., deep learning such as using deep neural networks, etc.) techniques may be applied to uploaded OS update and application crash data by application or other code executing on backend server/s to determine relationship and correlations (e.g., cross-tabulation tables) between culprit OS updates and particular application crashes.”) -- with Vichare providing a known method to solve a similar problem. Vichare provides a way to “determine a risk score associated with a software update prior to the software update being provided to multiple computing devices.”(Vichare par 14)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200057567 A1 - Hutchenson - copies over blocks when virtual machine is down.
US 20210326196 A1 -  Moss - predicts when updates will cause issues by testing the updates in an emulated environment. Missing the priority part. Update can be a module of an operating system, but does not operate on operating systems entirely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /B.P.B//BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113